      Case 3:19-cv-00727-CWR-FKB Document 31 Filed 11/16/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 GOODMAN FACTORS, A DIVISON OF                                                     PLAINTIFF
 INDEPENDENT BANK

 V.                                                      CAUSE NO. 3:19-CV-727-CWR-KFB

 SOUTHFORK LAND & CATTLE                                                       DEFENDANT
 COMPANY, INC.

                ORDER ADOPTING REPORT AND RECOMMEDATION

       Magistrate Judge F. Keith Ball has filed a Report and Recommendation in this case in

which he makes three recommendations. Docket No. 30. First, he recommends granting Plaintiff’s

Motion to Reopen Case, Docket No. 28. Next, he recommends granting in part and denying in part

Plaintiff’s Motion to Enforce Settlement and Compel Defendant to Execute Settlement Agreement,

Docket No. 26. Third, Judge Ball recommends entering the Consent Order of Final Judgment in

this case, id. at 26-1. Objections to that Report and Recommendation were due November 12,

2020. The parties have not filed any objections. Consequently, pursuant to Federal Rule of Civil

Procedure 72, the Court accepts and adopts the recommendations in its entirety. Accordingly,

           1. Plaintiff’s Motion to Reopen is granted.

           2. Plaintiff’s Motion to Enforce Settlement and Compel Defendant to Execute

              Settlement Agreement is granted in part and denied in part.

           3. The Court will enter the parties’ Consent Order of Final Judgment.

       SO ORDERED, this the 16th day of November, 2020.

                                                   s/ Carlton W. Reeves
                                                   UNITED STATES DISTRICT JUDGE
